United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                     April 1, 2021

                                        Before

                    WILLIAM J. BAUER, Circuit Judge

                    MICHAEL S. KANNE, Circuit Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

No. 20-2217

CHADD A. MORRIS,                                 Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Central District of Illinois.

      v.                                         No. 4:20-cv-04092-JES

GREGG SCOTT, et al.,                             James E. Shadid,
    Defendants-Appellees.                        Judge.

                                      ORDER



        Pro se Appellant, Chadd A. Morris, filed a petition for rehearing on
March 25, 2021. All of the judges on the panel have voted to deny rehearing and to issue
an amended order. This court’s order dated March 12, 2021, is amended in a separately
filed order released today.

      The petition for rehearing is therefore DENIED.